FOSTER, Circuit Judge.
Appellants filed a bill, with appropriate allegations as to diversity of citizenship, their ownership of certain bonds and interest coupons of the city of Cisco, Tex., default on same, and the refusal of the constituted authorities of the city to assess and collect taxes, and prayed for the appointment of a receiver for the said city, under the provisions of the then existing law of Texas, Act of October 1, 1929, chapter 46, Acts 41st Legislature of Texas (1929) 2d Called Sess. (Vernon’s Ann. Civ. St. art. 835a). The said act authorized the appointment of a receiver for any incorporated town or city, under the conditions alleged in the bill, by the District Court of the district in which the town or city might be situated. The bill was dismissed for want of jurisdiction, and .this appeal followed.
While the appeal was pending and before a hearing, the Legislature of Texas, by an Act passed on March 4, 1931, repealed chapter 46 of the General Laws of the Forty-First Legislature (2d Called Sess.), above referred to.
Whether the decision of the District Court was correct when rendered is now immaterial as jurisdiction, and appellants right of action depended wholly upon the Act of October 1, 1929. Meriwether v. Garrett, 102 U. S. 472, 26 L. Ed. 197.
It follows that the judgment appealed from must be affirmed.